EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 03/03/2021:
In claim 1, line 15, the phrase “the lateral face of the prism structure” has been replaced with the phrase --a lateral face of the prism-shaped structure--.
In claim 1, fourth and fifth lines from the bottom, the phrase “the rotating post” has been replaced with the phrase --a rotating post--.
In claim 1, second and third lines from the bottom, the phrase “the second roller post of the third arm” has been replaced with the phrase --a second roller post of a third arm--.
In claim 1, last line, the phrase “the center axis” has been replaced with the phrase --a center axis--.
In claim 9, lines 4-5,  the phrase “a third arm” has been replaced with the phrase --the third arm--.
In claim 16, line 2, the phrase “a rotating post” has been replaced with the phrase --the rotating post--.

3.	The amendment was made to correct various antecedent basis issue errors in the claims. Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  


REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 was amended to include limitations previously indicated allowable in claim 15.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a therapeutic device comprising: a base, a plurality of telescopic stanchions, and a massaging structure; wherein the massaging structure and the base attach to the plurality of telescopic stanchions; wherein the plurality of telescopic stanchions elevate the massaging structure above a supporting surface; wherein the therapeutic device is adapted for use with a patient; wherein the therapeutic device massages a leg of the patient; wherein the massaging structure rotates such that the rotation of the massaging structure massages the leg of the patient wherein the massaging structure comprises a roller structure and a foam cushion; wherein the roller structure is a prism-shaped structure; wherein the roller structure is a rotating structure; wherein the foam cushion covers the lateral face of the prism structure of the roller structure; wherein the roller structure comprises a first rolling element bearing, a second rolling element bearing, and a rotating shaft; 2wherein the first rolling element bearing attaches a sixth arm to the rotating shaft such that the rotating shaft rotates relative to a fifth arm of a rotating post; wherein the second rolling element bearing attaches a second roller post of a third arm to the rotating shaft such that the rotating shaft rotates around an axis of rotation with the center axis of the rotating shaft.
Claims 2-6, 8-14, and 16-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784